Citation Nr: 1044649	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been received to reopen a 
claim of service connection for gynecological disability, claimed 
as pelvic inflammatory disease (PID) or vaginitis, and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was thereafter transferred 
to the RO in Montgomery, Alabama.  The Veteran testified at a 
Board hearing at the Montgomery RO in August 2010 before the 
undersigned.  A copy of the transcript of that hearing has been 
associated with the record on appeal.

The issue of service connection for a gynecological disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied service 
connection for PID.

2.  Subsequent unappealed January 2000 and May 2000 rating 
decisions continued the denial of service connection for PID.

3.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for a 
gynecological disability, claimed as PID, has been received since 
the May 2000 rating decision.


CONCLUSIONS OF LAW

1.  The September 1998, January 2000 and May 2000 rating 
decisions denying service connection for PID are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the May 
2000 denial of service connection for PID; therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen, VA's duty to notify includes advising 
him of the information and evidence that is necessary to reopen 
the claim, and of the information and evidence necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the claim, any deficiency 
regarding new and material evidence notice is not prejudicial.

The Veteran's claim to reopen involves an underlying claim of 
service connection for a gynecological disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from a disability resulting from 
an injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection 
for PID was originally denied in September 1998.  The Veteran 
attempted to reopen the claim in September 1999, but was denied 
by the RO in January 2000.  The Veteran' tried to reopen the 
claim again in March 2000.  The RO denied the claim in May 2000.  
The Veteran was informed of the decision in a June 2000 
notification letter.  Because the Veteran did not file a notice 
of disagreement regarding the May 2000 decision within one year 
from the date of the notification of the rating decision to 
appeal the denial of the claim, that decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that 
new and material evidence has been received, the claim must be 
reopened and VA may then proceed to the merits of the claim on 
the basis of all the evidence of record.

A request to reopen the Veteran's claim was received in July 
2006.  

The Board finds that the Veteran has submitted new and material 
evidence regarding her claim of service connection for a 
gynecological disability.  The Veteran submitted a September 2010 
letter from her private gynecologist stating that the Veteran was 
currently having the same problem of vaginitis that she had 
during her time in the military.  He went on to state that her 
current condition can be linked to issues which were occurring 
when she was in active duty.  

This evidence is new as it was not previously submitted to agency 
decision makers.  The evidence is also material as it relates to 
an unestablished fact necessary to substantiate the claim.  In 
this case, the September 2010 letter relates to the lack of 
evidence linking the Veteran's current disability to her in-
service complaints, and is the type of evidence regarding nexus 
which was not previously on file.  Additionally, as it 
specifically links the Veteran's current disability with her 
active service, it raises a reasonable possibility of 
substantiating the claim.  Based on the evidence of record, the 
Board finds that new and material evidence has been received to 
reopen a claim of service connection for a gynecological 
disability.  




ORDER

New and material evidence having been received regarding a 
gynecological disability, claimed as PID, service connection for 
a gynecological disability is reopened, subject to the remand 
below.


REMAND

The September 2010 medical nexus opinion states that the Veteran 
is currently experiencing vaginitis as she had during service.  
The gynecologist did not provide a rationale for the opinion 
linking the Veteran's in-service complaints to her current 
disability.  The gynecologist also did not provide any medical 
history or evidence that the Veteran's medical records were 
reviewed.  The Board notes that the Veteran did have numerous in-
service gynecological complaints, but was never diagnosed with 
vaginitis during service.  Due to the difference in diagnoses 
between service and the present time and the lack of any 
explanation for the examiner's belief that the conditions are 
related, the Board finds that further examination is necessary 
before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA 
gynecological examination to ascertain the 
nature and etiology of any current 
gynecological disability, specifically any 
PID or vaginitis.  The relevant documents in 
the claims file should be made available to 
and reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be accomplished.  
The examiner should clearly list all current 
gynecological disabilities present and 
respond to the following:  

For each gynecological disability identified, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., a 50% or higher degree of probability) 
that the Veteran's gynecological disability 
is etiologically related to service.

A complete rationale should be given for any 
opinion provided.  The examiner should 
specifically address the September 2010 
medical nexus opinion and the Veteran's in-
service gynecological complaints. 

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO should review the expanded 
record and determine if the claim may be 
granted on any basis.  The Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 




(CONTINUED ON THE NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


